Citation Nr: 1448652	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1944 to October 1946.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the Veteran's claim of service connection for PTSD.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experienced traumatic events during bombardment missions, including on the Kuril Islands, while serving aboard the USS STODDARD during World War II, when women and children were reportedly killed.  See November 25, 2009 statement.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (2014).

The Veteran's service personnel records verify his alleged stressful event.  The records show that he participated in bombing missions of the Kuril Islands in November 1944, and other Pacific islands in 1945, while aboard the USS STODDARD.  

The only remaining matter to be determined is if the Veteran has a diagnosed psychiatric disorder.  VA medical records, dated from April 1998 to March 2010, do not reflect treatment for PTSD or another psychiatric disorder.

In May 2010, a VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD or another psychiatric disorder.  The examiner noted that the Veteran reported some thoughts of a bombing incident during service, but did not report symptoms of persistent anxiety, sleep disturbance, hyper arousal, or hypervigilance.

However, during his September 2014 Board hearing, the Veteran testified that he had frequent nightmares and flashbacks.  See Board hearing transcript at page 5.  He said that he "went to Salem" and saw a psychiatrist (an apparent reference to a clinical visit at the VA Community Based Outpatient Clinic (CBOC) in Salem, Oregon) who subsequently telephoned him to say he had PTSD.  Id. at 4 and 5.  But during a second session, the doctor said that he did not have it.  Id. at 4.

Thus, there appear to be some relevant VA treatment records missing from the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).

For VA disability purposes, " current disability" includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  

The Veteran should be afforded a new VA examination to determine the etiology of any currently diagnosed psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records (including mental health records) regarding the Veteran's treatment at the VA medical center in Portland, Oregon, and CBOC in Salem, dated since March 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After accomplishing the development requested above, schedule the Veteran for a VA psychiatric examination (performed by a physician with expertise in diagnosing PTSD) to determine whether any current psychiatric disability, including PTSD, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum.  The examiner is advised that the Veteran has a verified stressor of participating in bombardment missions while serving aboard the USS STODDARD during World War II.

a. The examiner should identify all current psychiatric diagnoses, including depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2009). 

b. For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If the claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



